Citation Nr: 1205821	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to November 1988.  This matter arises before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a March 2006 rating decision of the VA RO in Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board hearing in front of a Veterans Law Judge.  The transcript of the Travel Board hearing has been reviewed and is associated with the claims file.  The Board remanded this matter for additional development in August 2009 and April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sent the Veteran a January 2012 hearing clarification letter to inform the Veteran that the Veterans Law Judge who conducted his April 2009 Travel Board hearing is no longer employed by the Board and to give him the opportunity to testify in another hearing with a different Veterans Law Judge.  Regulation requires that the Veterans Law Judge who conducts a hearing on appeal participate in any decision made on that appeal.  See 38 C.F.R. § 20.707.

In a January 2012 response to the hearing clarification letter, the Veteran requested another Travel Board hearing to be held at the Denver, Colorado RO.  To accord the appellant due process, the RO should schedule him for a Travel Board hearing as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in connection with his appeal to be held at the RO in Denver, Colorado.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


